         Case 1:21-cv-01392-GBD Document 48 Filed 04/21/21 Page 1 of 2




Sarah M. Lightdale                                                                  By ECF
T: +1 212 479 6374
slightdale@cooley.com




April 21, 2021

Hon. George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Eyobe Amberber v. EHang Holdings Limited et al., Case No. 1:21-cv-01392-
       GBD and Vivian Chaumont v. EHang Holdings Limited et al., Case No. 1:21-
       cv-01526-GBD Request for Extension and Adjournment

Dear Judge Daniels:

We represent Defendant EHang Holdings Limited (“Defendant”) and write with the
consent of plaintiffs in the above-referenced matters. Pursuant to Section II.C of the
Court’s Individual Rules and Practices, and in light of the procedural matters ongoing
pursuant to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C.
§ 78u–4(a)(3)(A)(i), we request an extension of time for Defendant to respond to plaintiff
Amberber’s complaint and an adjournment of the initial pretrial conference for the above-
referenced related matters.

Plaintiff Amberber initiated Case No. 1:21-cv-01392-GBD in this Court by filing a
securities class action (the “Initial Complaint,” ECF No. 1) against Defendant and certain
individuals on February 17, 2021. On February 19, 2021, plaintiff Chaumont initiated a
similar action in this Court, Case No. 1:21-cv-01526-GBD. These two cases were
accepted as related on March 19, 2021. Further, on February 26, 2021, plaintiff Ran Klein
initiated a similar action in the Central District of California (Case No. 2:21-cv-01811-JFW-
PVC).

Under the PSLRA, not later than sixty days after public notice of the filing of the Initial
Complaint, members of the putative class were entitled to move the Court to serve as
lead plaintiff. Notice was published on February 17, 2021 and the deadline to seek
appointment as lead plaintiff was April 19, 2021. Eleven motions for lead plaintiff were
filed on the deadline, including motions by counsel who represent all three of the plaintiffs
who initiated the pending actions (although no original plaintiff has moved for lead
plaintiff). Eleven motions for consolidation were also filed. The PSLRA provides that the
Court shall consider motions to appoint a lead plaintiff no later than 90 days after the
notice has been published. 15 U.S.C. § 78u 4(a)(3)(B)(i). The Court must render a

                             Cooley LLP 55 Hudson Yards New York, NY 10001
                               t: (212) 479-6000 f: (212) 479-6275 cooley.com
         Case 1:21-cv-01392-GBD Document 48 Filed 04/21/21 Page 2 of 2




Hon. George B. Daniels
April 20, 2021
Page Two

decision on the consolidation motions before appointing a lead plaintiff. 15 U.S.C. § 78u
4(a)(3)(B)(ii).

On February 22, 2021, this Court scheduled an initial pretrial conference for May 4, 2021.
On March 3, 2021, Plaintiff Amberber filed an affidavit of process server indicating that
Defendant was served with the Initial Complaint on February 25, 2021, causing the docket
to reflect that Defendant’s response is due April 26, 2021 (Case No. 1:21-cv-01392-GBD,
ECF No. 7).

Defendant submits this letter to request (1) an extension, without date, to respond to
Plaintiff Amberber’s complaint and (2) an adjournment, without date, of the initial pretrial
conference for the above-referenced related matters. These requests are to allow time
for the Court to consolidate related cases, to transfer cases as necessary, and to consider
the various motions for lead plaintiff pursuant to the PSLRA.

There have been no prior requests for an extension of time in these actions. Counsel for
Plaintiffs Amberber and Chaumont (copied here) have consented to these requests.

A Stipulation and proposed Amended Civil Case Scheduling Order and Management Plan
is attached to this letter.

Dated: April 21, 2021                                 COOLEY LLP



                                                      By:
                                                            Sarah M. Lightdale (4395661)
                                                            55 Hudson Yards
                                                            New York, NY 10001
                                                            (212) 479-6374

                                                            Koji F. Fukumura
                                                            4401 Eastgate Mall
                                                            San Diego, CA 92121
                                                            (858) 550-6008

                                                            John H. Hemann
                                                            101 California Street, 5th Floor
                                                            San Francisco, CA 94111
                                                            (415) 693-2038

                                                            Attorneys for Defendant
                                                            EHang Holdings Limited
cc: All counsel of record (by ECF)

                             Cooley LLP 55 Hudson Yards New York, NY 10001
                               t: (212) 479-6000 f: (212) 479-6275 cooley.com
